COVINGTON, Judge.
John Shirley appeals the sentences that were imposed after this court remanded his case for resentencing. See Shirley v. State, 775 So.2d 366 (Fla. 2d DCA 2000). Shirley contends that the trial court improperly resentenced him using the 1995 sentencing guidelines even though the offenses occurred or began during the window period set forth in Heggs v. State, 759 So.2d 620 (Fla.2000), and Trapp v. State, 760 So.2d 924 (Fla.2000). The State properly confesses error. Shirley’s sentences are therefore reversed, and this cause is remanded for resentencing under the guidelines that were valid on the dates of Shirley’s offenses. See Trapp, 760 So.2d at 928.
Reversed and remanded.
BLUE, C.J, and DAVIS, J., Concur.